—Determination unanimously confirmed without costs and petition dismissed. Memorandum: We conclude that there is substantial evidence to support respondent’s determination sustaining six charges of sexual harassment against petitioner. The penalty of demotion to the position of Correction Officer is not so disproportionate to the charged conduct as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Further, respondent did not abuse her discretion in imposing a penalty more severe than the Hearing Officer’s recommendation (see, Matter of Comeau v Board of Educ., 160 AD2d 1150, 1152; Matter of Crookston v Brown, 140 AD2d 868, 869). (Article 78 Proceeding Transferred by Order of Supreme Court, Onondaga County, Nicholson, J.) Present—Green, J. P., Fallon, Wesley, Callahan and Balio, JJ.